 TEXAS PRUDENTIAL INSURANCE CO.319the powerhouse, remain under the supervision of their respective craftforemen.9In view of the foregoing and upon the entire record, the Boardfinds that the following employees may, if they so desire, constitutea separate appropriate unit for the purposes of collective bargaining:All powerhouse employees at the Employer's Port Ivory, Long Island,,plant, including engineers, firemen, boiler cleaners, the water treatoperator, and the cleanup man; but excluding the crane operator, themachinist, pipefitter, and apprentices of these crafts stationed in thepowerhouse, all other employees and supervisors as defined in the Act.We shall make no final unit determination at this time, but shallfirst ascertain the desires of these employees as expressed in the elec-tion hereinafter directed. If a majority vote for the Petitioner, theywill be taken to have indicated that they desire to constitute a separateappropriate bargaining unit, and the Regional Director conductingthe election directed herein is instructed to issue a certification ofrepresentatives to the petitioner for the unit, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining.In the event a majority vote for the Intervenor, theBoard finds the existing plantwide unit to be appropriate and theRegional Director is instructed, in that event, to issue a certificationof results of election to such effect.[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER and MEMBER BEESON took no part in the consid-eration of the above Decision and Direction of Election.eFord Motor Company,supra,at 819-820;Blatz Brewing Company,supra,at 1283.CompareAmerican Potash & Chemical Corporation,107 NLRB 1418, in which craftsmenelectricians located in the powerhouse were included in the powerhouse unit, over MemberMurdock's dissent.There no party objected to the Operating Engineers' request that theybe so includedTEXAS PRUDENTIAL INSURANCECo.andOFFICE EMPLOYEES INTERNA-TIONAL UNION,LOCAL #27,AFL,PETITIONER.CaseNo.39-RC-782.July ,02.1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Eberhardt, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.109 NLRB No. 34. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in selling ordinary and industrial lifeinsurance and health insurance through independent contractors anddistrict offices in the States of Texas, Oklahoma, and Missouri. It has29 district offices throughout Texas, 2 in Oklahoma, and none in Mis-souri.The Petitioner seeks a unit of office clerical employees at theEmployer's home office in Galveston, Texas.The Employer contendsthat only an employerwide unit is appropriate, including office clericalsin all district offices as well as in the home office.There is no historyof bargaining for any of the Employer's employees.The Employer's home office at Galveston, Texas, is engaged prima-rily in processing applications for insurance which are received fromthe district offices.There are approximately 100 office clerical em-ployees employed at the home office.All these employees are hired atthe home office, and are under the immediate supervision of the respec-tive department heads, who in turn are responsible to a vice presidentand secretary.None of the department heads nor the vice presidentand secretary have any employees other than home office employeesunder their jurisdiction.There is virtually no interchange betweenthe home office clerical employees and those employed at the district of-fices.The Employer characterized the district offices as small.Thereis a separatemanager in charge of each district office.District man-agershave authority effectively to recommend the hiring and dis-charge of district office clerical employees, and are generally respon-sible for supervising them, except to the extent that the treasurer inthe home office exercises control over the collectionand transmission offunds.The Employer has uniform salary and overtime rates, em-ployee benefits, and working rules for all its clerical employees, bothdistrict and home office, and all perform substantially similar duties.Salary payments are made from the home office, and ultimate decisionsinvolving wage rates and similar matters are made from the homeoffice.The Employer urges that past Board decisions finding units of in-surance agents less than companywide in scope inappropriate 1 shouldbe determinative of the scope for the appropriate unit of office clericalemployees here involved.However, the nature of the duties and theworking conditions of office clerical employees are distinguishable fromthose of insurance agents.Moreover, the duties and working condi-tions of office clerical employees in the insurance business do not appear1 SeeUnitedInsuranceCo.,108 NLRB843, and casescited therein. TEXAS PRUDENTIAL INSURANCE CO.321to be significantly different from those of office clerical employees inother businesses,who are permitted to organizein unitslimited tohome or principal offices wherever such a unit would ordinarily be ap-propriate.We are not persuaded that the interests of the employeeshere involved would best be served by requiring that they be bargainedfor on the same basis as insurance agents, and on the basis of the rec-ord as a whole, including the substantial degree of autonomy at the dis-trict level, and the geographic separation of the various district of-fices,2we find a unit of office clerical employees limited to the Em-ployer's home office appropriate.'The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All office clerical employees and printing personnel of the Employerlocated at the Prudential Building, Galveston, Texas, or at the printshop, 2525 Avenue J, which is Broadway Street, Galveston, Texas, asappears more specifically in "Appendix A," but excluding executives,,professional employees, confidential employees,4 insurance agents, thecompany chauffeur, guards, and supervisors 3 as defined in the Act.[Text of Direction of Election omitted from publication.]Appendix AThe parties specifically stipulated to the inclusion in the unit ofthe following categories of employees :cashiersassistant cashiersemployees in the mortgageloan departmentcheckwriter operatorstenographerstimekeeperspayroll clerkstypistsPBX operatorsclerksmedicalinspectionemployeesphotostat operatorbureau2 Cf.Miller&Miller Motor Freight Lines,101 NLRB 581, 582, where the Board reliedin part on the geographic separation of field terminals located throughout northern Texas,in finding appropriate a unit of office clerical employees limited to the Employers'princi-pal terminal.6 The Board has previously approved units of office clerical employees limited to thehome office of an insurance company. SeeAmerican National Insurance Co.,89 NLRB185; PolishNational Alliance of the United States of North America,42 NLRB 1375. Cf.Boston MutualLifeInsuranceCo., 57 NLRB 888, wherein the Board found appropriatea unit of office clerical employees at all the employer's district offices, exclusive of thehome office.4 The parties specifically stipulated to exclude the secretary to the president and thesecretaryto the vicepresident and secretary as confidential employees.6We exclude one Gerald Denke as a supervisor as the record shows that he has authorityeffectively to recommend hiring and discharge or transfer of employees assigned to him.With the exception of the unit placement of Denke the unit accords with an agreement ofthe Parties. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecretary of accountsprinterssupply room and record roomprintshop employeesemployeesallnonclassifiedand non-addressograph operatorssupervisory employeesSUPERIOR SLEEPRITECORPORATIONandDIE AND TOOLMAKERS LODGENo. 113, INTERNATIONAL ASSOCIATIONOF MACHINISTS,AFLCaseNo. 13-CA-1634.July 23, 1954Decision and OrderOn April 20, 1954, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.,OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Superior Sleeprite Cor-poration, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Die and Tool MakersLodge No. 113, International Association of Machinists, AFL, as the'The Respondent contends that the Board made an erroneous determination of theappropriate unit in the representation case(106 NLRB 228).The Board has carefullyreexamined the recordand decision in that case and perceives no reason for upsetting itsunit determination.The Board notes, moreover,that the Respondent never requestedreconsideration of the decision in the representation case before the election,nor did it fileexceptions to the Regional Director's report on challenged ballots which disposed of cer-tain challenged ballots on the basis of the unit determination in the representationdecision.The Respondentfurther contends that no bargaining order-should issue because, understandards of unit determinationformulated inAmerican Potash&Chemical Corporation,107 NLRB 1418, issuedMarch1, 1954,the unit found appropriate in 1953 would not simi-larly be foundappropriate today.TheAmericanPotashdecision was intended to haveprospectiveand not retroactive effect. It does not nullify unit determinations alreadymade nor does it excuse refusals to bargain which occurred before its issuance.109 NLRB No. 71.